DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 19, in the reply filed on 2/9/22 is acknowledged.  
The traversal is on the ground(s) that the office action provides no evidence to show that the claimed process can be performed as the office action alleges and the office action provides no examples in support of the conclusion.  
This is not found persuasive because, as the previous office action explained, the process of using the product can be practiced with another product, such as a water based drilling fluid rather than an oil based drilling fluid, or with a different quaternary ammonium ion rather than the claimed quaternium-15. Water based drilling fluid are exceedingly well know, and so are quaternary ammonium ions in the wellbore fluid art. An example of using a different quaternary ammonium ion is shown below in the 35USC 103 rejection, for example.
The requirement is still deemed proper and is therefore made FINAL.
Note that if/when the composition claims are found to be in condition for allowance, the method of using the composition can be examined for rejoinder if, at that point, it depends from the allowable claims or has all the limitations of the allowable claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over DINO et al (US 2017/0051193) in view of NELSON (US 2016/0264838).
Claim 1, 3 – 9, 11 and 13: DINO discloses (see entire document) a drilling fluid composition that provides constant rheology profile to the fluid, comprising:
oil-based fluid ([0082], [0085], [0086]) [as claimed];
weighting agent, such as barite ([0084], [0096], [0097]) [as per claims 1 and 11];
bentonite ([0068, [0069]) [as per claims 1 and 9]; 
additional additives, such as emulsifier, viscosifier, fluid-loss control agents, etc. ([0090], [0102], [0112) [as per claim 13]; and
a quaternary ammonium chloride ([0063], [0125]).
Specifically, DINO discloses that the constant rheology profile to the fluid is achieved by the reaction product of ion exchange between the bentonite and the quaternary ammonium ion (abstract, [0001], [0005]-[0007], [0013], [0018], [0073], [0108], [0127], [0132], [0141]) [reading on the claimed exchanging of cations of claims 1 and 8].  DINO discloses that the ion exchange capacity of the bentonite is at least 45 mMols or at least 75 mMols per 100 grams of the clay ([0074]) and that the organoclay composition contains sufficient quaternary ammonium ions to satisfy 50-150% of phyllosilicate cation exchange capacity ([0013]) [both reading on the claimed at least 50 mole% exchangeability of claim 8].
DINO further discloses that the organoclay [i.e., the reaction product of the quaternary ammonium chloride and the bentonite is used as a sag control additive ([0076]).

DINO discloses a quaternary ammonium ion compound but fails to teach the claimed quaternary ammonium ion compound. However: 
NELSON discloses (see entire document) a wellbore fluid, comprising:
hydrocarbon ([0042]) [reading on the claimed oil phase];
barite ([0035]) [reading on the claimed weighting agent of claim 1 and barite of claim 11];
bentonite ([0031]) [reading on the claimed organophilic phyllosilicate and smectite-type clay of claim 1 and bentonite of claim 9]; 
additional additives, such as viscosifier, fluid loss control agent ([0031], [0044]) [reading on the additives of claim 13]; 
an aqueous phase (abstract) [as per claim 2]: and
1-(3-chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride ([0046]) [reading on the claimed compound of formula (I) of claims 1, 3 – 7].
It would have been obvious to one of ordinary skill in the art to have replaced DINO’s quaternary ammonium ion compound with NELSON’s quaternary ammonium ion compound, since it has been held that it is it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and further, that the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.  Specifically, since both references teach a composition comprising bentonite and a quaternary ammonium ion compound, it is expected that ions of both references would exchange with the bentonite ions in a similar way, with reasonable expectation of success.

Claim 2: DINO discloses that the oil phase can comprises an aqueous phase dispersed in it ([0083]).
Claim 10: Since DINO in view of NELSON discloses the claimed organoclay [i.e. the product of sodium bentonite and quaternary ammonium ion compound], it is expected to have the claimed bulk density and specific weight.
Claim 12: DINO discloses 8-18 pounds per gallon or greater of weighting agent/barite and that it should be added in the desired amounts for the desired density ([0097]) with an example of 270 grams of barite (table 1), and DINO discloses 0.1 – 30 pounds per barrel of the organoclay additive ([0105]) with examples of 4, 7 and 10 ppb of the organoclay [i.e. product of sodium bentonite and quaternary ammonium ion compound] (tables 1-9). It would have been obvious to one of ordinary skill in the art to have varied the amount or ratio of each ingredient through routine experimentation depending on the desired results. For instance, DINO discloses that the organoclay can be used as a sag control additive, or as a rheology modifier, or as an anti-settling agent, etc. ([0076]), each one requiring its own amount and ratio of the ingredients.
Claim 14: Since DINO in view of NELSON discloses the claimed fluid comprising the claimed ingredients and having the claimed properties, it is expected that DINO’s fluid has the claimed density.
Claims 15-16: DINO discloses that the organoclay is used as a sag control additive ([0076], [0109]), but is silent regarding a sag factor value. However, since DINO discloses that the fluid is used as sag control and DINO in view of NELSON discloses the claimed fluid comprising the claimed compounds and having the claimed properties, such as yield point, plastic viscosity, and gel strength, and a wide range in eh amounts of weighting agent and organoclay that can be used, it is expected that DINO’s fluid would have the claimed sag factor value and that the amounts of the compounds can be varied through routine experimentation to arrive at the desired sag value.
Claim 17: DINO discloses a 10 second gel strength of 24, 25, 26, 38, 35, 37, etc. lb/100 ft2 and a ten-minute get strength of, for example, 28, 29, 30, 34 lb/100 ft2 , etc. (tables 2-9).
Claim 18: DINO discloses a plastic viscosity of, for example, 22 cP, 24 cP, etc. (tables 2-9).
Claim 19: DINO discloses a yield point of, for example, 36 lb/100ft2, 39 lb/100ft2,
etc. (tables 2-9).

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
NELSON (US 2016/0264838) in view of DINO et al (US 2017/0051193).
DINO’s and NELSON’s disclosures are discussed above and are incorporated herein by reference.
NELSON is silent whether the bentonite and the quaternary ammonium compound react by exchanging their ions. However, it would have been obvious to one of ordinary skill in the art that NELSON’s bentonite and quaternary ammonium ion compound interact with each other by ion exchange as taught by DINO since both references disclose a fluid for wellbore operations comprising a mixture of oil, water, barite, bentonite and quaternary ammonium ion compound wherein it is expected that the same materials would react similarly under similar conditions. Further, it would have been obvious to one of ordinary skill in the art to have allowed NELSON’s bentonite and quaternary ammonium ion compound to interact with each other by ion exchange as taught by DINO since DINO discloses that such reaction allows for a constant rheological profile of the fluid throughout a temperature range ([0108]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765